DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/17/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 6/17/2020.  These drawings are acceptable.


Reasons for Allowance
5.	Claims 1-13 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The closest Prior Art of Kronke et al. (US 20170077467A1) teaches an energy storage system (100) comprising fuel cell (200), power conversion assembly (300), a lower housing (110) and an upper housing (120) [Fig. 1; paragraph 0026-0031]. Kronke does not teach any adapter, flanges, partition wall and their inter related structure as claimed. 
The  prior arts of record fail to anticipate or suggest or render obvious a fuel cell unit comprising at least one fuel cell stack; at least one first case that houses the at least one fuel cell stack; a power converter that converts power of the fuel cell stack; a second case that houses the power converter; an adapter that fixes the first and second cases to each other; and a conductive member that electrically connects between the fuel cell stack and the power converter, wherein: the first case includes a first opening portion and a first flange portion that surrounds the first opening portion; the second case includes a second opening portion and a second flange portion that surrounds the second opening portion and that is different in at least one of shape and size from the first flange portion; the conductive member includes a connection conductive member that is connected to the fuel cell stack, that extends from the first opening portion to the second opening portion via an internal space of the adapter, and that is connected to the power converter; and the adapter includes a third flange portion fixed in correspondence with a shape and a size of the first flange portion, a fourth flange portion fixed in correspondence with a shape and a size of the second flange portion, a surrounding wall portion that is continuous from the third flange portion to the fourth flange portion so as to define the internal space which communicates with an opening defined inside the third flange portion and an opening defined inside the fourth flange portion, and a partition wall portion which is connected to an inner side surface of the adapter, is apart from the connection conductive member, and is positioned between the first opening portion and the second opening portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723